DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on 04/06/2020 and 05/08/2020 have been considered by the examiner in this case.

Double Patenting –Non-Statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-36 and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,339,559. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior claims teach a narrower Markush of CD2 metal binding Ef hand proteins with a bound Gd(III) ion connected to targeting moieties at the N-terminus, C-terminus, or middle of the proteins, falling within the instant Markush and reading on the instant claims as well as methods of cancer MRI imaging. (See claims 1-22.)

Claims 21, 25-28, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 8,173,105. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior claims teach a metal binding fluorescent protein (Scaffold protein with a post-translational modification) modified to bind metals bound to gadolinium in the proteins. (See claims 1-6.)

Claims 21-31, 34-36, and 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,525,150. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the prior claims teach a narrower Markush of CD2 metal binding proteins with a bound Gd(III) ion connected to a C-terminal targeting moieties through a linker reading on the instant claims as well as methods of cancer MRI imaging using those proteins. (See claims 1-8.)


Claim Rejections - 35 USC § 112 1st Paragraph – Scope of Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for conjugates of CD2 to small protein tags on the N and C termini as well as small peptide tags under 12 amino acids such as bombesin/gastrin release peptide inserted at position 52 of CD2, does not reasonably provide enablement for any protein or targeting sequences of any size placed anywhere in CD2 (or in any scaffold protein as the claims are directed towards).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to inset any protein the invention commensurate in scope with these claims. 
The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404. A claim fails to meet the enablement requirement if an artisan of ordinary skill could not make or use the invention without undue experimentation. Here, the person of ordinary skill could not make the composition as claimed, or use it as a contrast agent, without undue experimentation.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)    The nature of the invention;
(C)    The state of the prior art;
(D)    The level of one of ordinary skill;
(E)    The level of predictability in the art;
(F)    The amount of direction provided by the inventor;
(G)    The existence of working examples; and
(H)    The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
All of these factors have been considered, and the most relevant are discussed below.

The breadth of the claims
The claims encompass method of making contrast agents by inserting targeting moieties of any size or makeup into any portion of any paramagnetic metal binding protein as found in instant claim 21, 29, and 33. No position for internal tags in CD2 or any other proteins are specified In the claims.

The state of the prior art
	The prior art was able to introduce targeting and affinity tags into paramagnetic metal binding CD2 proteins at the termini ends such as GST and the EF-III loop of calmodulin (12 amino acids) internally in CD2 (See Ye, Prot. Eng. 2001 and Yang, JACS, 2003 abstracts and introductions). Though addition of some small protein tags to the protein are found in the art no random placement of such tags anywhere in CD2 is found nor are large protein tags that could seriously disrupt and destroy the folding of the protein and its stability and expression. 

The level of ordinary skill
The applicable field of art is chemistry.  The ordinary artisan works in the field of synthetic organic chemistry or pharmaceuticals, and has a bachelors degree in chemistry, or a similar combination of education and experience.  C.f. C&EN article (more than 5 times more bachelor degrees than Ph.D. degrees in chemistry awarded each year).  Thus, the artisan can follow standard operating procedures, optimize known methods, and apply standard operating procedures to systems that are marginally different from those already known.  But it is beyond the skill of the artisan to come up with new operating procedures, or even to apply old procedures to highly unfamiliar systems.

The level of predictability in the art
The design of fusion proteins has many different hurdles especially for the introduction of large protein domains in the middle of other protein sequences, membrane proteins, etc. Those of ordinary skill in the art even after the invention recognize that the expression of recombinant fusion proteins can be difficult and due to issues with solubility, stability, expression, proteolysis, etc. with less than 50% even being successful purified. (See Fakruddin ISRN Biotech, 2013 and Malhotra Methods in Enzymology, 2009, particularly the introductions and conclusion of Malhotra). Though inclusion of small targeting tags at the N and C termini is found in the art, the art recognizes that it is not very predictable to synthesize many fusion proteins especially those that may be unstable or disrupt the structure of the proteins of interest.

The amount of direction provided by the inventor
The specification discloses a method to make the fusion proteins using a modified CD2 protein or GFP protein, but does not include any other contrast proteins. The specification provides one single example of a CD2 protein comprising an internal bombesin tag of 10 amino acids which occurs at position 52. No further placement of any internal tags is found, nor are any large targeting molecules present in the constructs internally or at the termini. 

The existence of working examples
Sequence 1 provides a single example of a small internal sequence tag, sequences 1-11 and 14-26 provide a variety of tags on the protein termini.

The quantity of experimentation needed to make or use the invention 
In order to make the invention, the artisan would have to start from scratch, using trial and error experimentation in an attempt to uncover a method allowing for the insertion of any targeting sequence or protein into all metal binding proteins while allowing for the expression of stable non-proteolyzed proteins. The artisan would have to determine methods of stabilizing or maintaining the structure of such CD2 proteins when the insertions such as large hydrophilic protein domains were placed into the hydrophobic core of the CD2 protein, or when unstable protein domains were placed anywhere outside of the known acceptable insertion points for the CD2 protein.
	Given the modest abilities of the ordinary artisan, and the high degree of unpredictability in this art, the required experimentation would be undue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-27, 29-30, 33-34, and 39 are rejected under 35 U.S.C. 102(b) as being anticipated by Ye, Y., et al., (Prot. Eng., 2001, provided in the parent case) as evidenced by Lewit-Bentley, et al., (Proteins, 2000, provided in the parent case).
Ye teaches CD2 protein variants bound to the paramagnetic lanthanide metal La attached to an internal 12 amino acid EF-III loop from calmodulin (a protein moiety that targets proteins such as calcium channels, and the myosin light chain/M13 peptide and contains oxygen ligands) through two linkers and methods of making these proteins comprising selecting the CD2 and EF-loop and operatively linking them in the fusion protein, reading on instant claims 21-27, 29-30, 33-34, and 39. (See abstract.) 
Lewit-Bently provides evidence that EF-hands of calmodulin target cellular proteins.

Claims 21-26, 29-30, 32, 34, and 39 are rejected under 35 U.S.C. 102(b) as being anticipated by Yang, W., et al., (JACS, 2003, provided in the parent case) as evidenced by Lauffer, R., et al., U.S. Patent 6,709,646 or Birchmeier, W., et al., (Biochemistry, 1973, provided in the parent case).
Yang teaches CD2 proteins altered to have calcium and lanthanide binding sites (paramagnetic metals) with mutations V78N, V80E, L89D, K91D conjugated N-terminally to an affinity protein GST/ligandin with a PreScission peptide linker that is bound to Terbium, compare instant claims 21-26, 29-30, 32, 34, and 39. (See abstract and materials and methods.)
Lauffer provides evidence for using protein binding moieties (PMBs) to target gadolinium contrast agents to patients through protein binding. One such moiety is GTS/ligandin that has affinity for glutathione. (See column 10, lines 14-31.) 
Birchmeier provides evidence that glutathione (the target of GST) is found bound to proteins such as hemoglobin A3 in humans. (See title.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over [Ye, Y., et al., (Prot. Eng., 2001, provided in the parent case) or in the alternative Yang, W., et al., (JACS, 2003, provided in the parent case)] in view of [Imperiali, B., et al., U.S. Patent Application Publication 2003/0228622, provided in the parent case or in the alternative Zhang et al., U.S. Patent Application Publication 2003/0180222, provided in the parent case] as evidenced by Wang, X. et al., (J. Phys. Chem., B, 2012). 
Ye and Yang teach CD2 fusion proteins modified to bind to lanthanides and connected to either internal or terminal affinity moieties that can bind to proteins. The CD2 contrast proteins appear to be the same as those instantly claimed particularly with the affinity moiety at the termini end (compare the sequence of the CD2 proteins to the sequence of the instant contrast protein domain of the claimed sequences).
Ye and Yang do not teach using these lanthanide fusion proteins to target them to cancer for MRI imaging or loading them with the lanthanide Gd.
Imperiali teaches fusions proteins comprising lanthanide binding proteins fused to a binding moiety. (See claims). Imperiali teaches using the lanthanides Gd, La, Sm, Tb in such proteins. (See claim 15.) Imperiali teaches using such proteins in NMR or MRI imaging of tissues such as tumors by complexing the lanthanide binding protein with lanthanides and administering them to a patient, allowing the conjugates to reach the cells and subjecting the patients to MRI. (See paragraphs 0007 and 0121-0131.)
Zhang teaches peptides and peptide conjugates, such as bombesin analogs/gastrin release peptide, bound to metal ions such as gadolinium for use as MRI contrast agents. (See paragraphs 0128, and 0132-0133). Zhang teaches methods of making these peptides with modified amino acids, and their chelation to the paramagnetic metal ion gadolinium. The bombesin/gastrin release peptide, with an amino acid modification that binds to gadolinium, meets the limitations a targeting moiety. The peptide bonds are covalent linkages, and the protein is suitable for magnetic resonance imaging. The gastrin release peptide also enduces endocytosis in tumor cells. Methods for preparing contrast agents are disclosed. (See claims 1, 8, and 21.) Zhang also teaches a terminally modified gastrin release peptide bound to gadolinium. Zhang also teaches a method for MRI using peptide contrast agents comprising the steps of administering the contrast agent, allowing the agent to bind, and imaging the subject at the location of the contrast agent. (See paragraphs 0302-0305.) Zhang specifically discloses the use of gastric release peptide to image tumors. (See paragraph 0133.)  Zhang teaches that that the peptide and linker groups can be attached N or C terminally and can include linkers comprising peg moieties, compare instant claims 31 and 38. (See claims 1-2 and 34.)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use the fusion proteins comprising a lanthanide binding protein and a targeting/affinity moiety taught by Ye or Yang in the methods of Imperiali or Zhang in order to determine the location of the protein targets of such agents and image them in a patient. This is merely the use of a known contrast protein comprising an imagable lanthanide fused to a targeting moiety in methods of using just such proteins for imaging subjects. It would also have been prima facie obvious to substitute the binding moieties present in Imperiali or Zhang for those found in the proteins of Ye or Yang in order to target the agents to tissues such as tumor tissues in order to allow for imaging of cancer in patients. The connection of the proteins either N-terminally or C-terminally as well as through either peptide of peg based linkers would have also been prima facie obvious to one of ordinary skill in the art at the time of the invention given the teachings of Zhang that provide for attachment to the termini of proteins through pThis is merely the substitution of one art recognized binding moiety for another known in the art at the time of the invention. Regarding the presence of post-translational modifications Wang provides evidence that the CD2 protein undergoes post-translational glycosylation (glucan groups). (See abstract.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE W RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 10-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618